Title: To Thomas Jefferson from Robert Smith, 23 August 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Balt. Augt. 23. 1807—
                        
                        Your favor of the 20h. I have just received. A few days since I made the appointment of Navy Agent at Boston.
                            I gave it to Mr Francis Johonnet Merchant—a gentleman of very fair character, of correct habits in business and
                                withal a uniformly chaste Republican. He is heartily with the
                            administration in politicks & has ever been uniformly so at all times. He is a Native of Massachussetts, has Been for
                            some time residing in Boston but during the Adams administration he was with us at Baltimore. The truth however is the
                            appointment is not an object. There is no Salary & the commissions are but trifling as very little business is done
                            there. And hence it is that Brown resigned—and few—very few applied for the Station.
                        The State of affairs on the Continent of Europe will probably have put the British Government in a proper
                            disposition for our communications by the Revenge. If not totally devoted to party-wrangling they will at once yield to
                            the suggestions of a sane & just policy. One fact well known here
                            is worth mentioning to you—namely—that since the attack of the Chesapeake, the British Cruisers have been remarkably
                                indulgent to our merchant vessels—It is indeed asserted that
                            since that event, but one Balt. vessel has been Taken & sent in for adjudication. If war should be the result, it could
                            not find our merchants in a more prepared state. But it is yet devoutly to be wished that our peaceful pursuits may not be
                            interrupted.
                        In the Course of a few days I will have the happiness of sending to Washington for you the Sheep & chickens
                            which I mentioned to you.
                        Mrs. Smith & myself regret that we will not this year be able to avail ourselves of your very kind
                            invitations. We however fondly indulge the hope we will next year have this pleasure. 
                  With great affection and high esteem
                            Yours
                        
                            Rt Smith
                            
                        
                    